IN THE SUPREME COURT OF THE STATE OF NEVADA


                DAVID STEPHEN MIDDLETON,                                No. 81217
                Appellant,
                vs.
                WILLIAM A. GITTERE, WARDEN,
                                                                            FILED
                Respondent.                                                 DEC 0 2 2022
                                                                            ELI    MI A MOWN
                                                                                   SU     COURT
                                        ORDER OF AFFIRMANCE
                                                                                  EPU1Y sLERK
                             This is an appeal from a district court order denying appellant
                David Middleton's postconviction petition for a writ of habeas corpus.'
                Second Judicial District Court, Washoe County; David A. Hardy, Judge.
                             Middleton was convicted by jury verdict in 1997 of numerous
                felony offenses related to the abduction and killing of two women, Katherine
                Powell and Thelma Davila. Specifically, the jury found Middleton guilty of
                two counts of first-degree murder, two counts of first-degree kidnapping,
                one count of grand larceny, one count of fraudulent use of a credit card, and
                two counts of felon in possession of a firearm. The jury sentenced Middleton
                to death for each murder. Over the ensuing years, this court affirmed the
                judgment of conviction and district court orders denying two postconviction
                habeas petitions. See Middleton v. Warden (Middleton III), No. 62869, 2016
                WL 7407431 (Nev. Dec. 21, 2016) (Order of Affirmance); Middleton v. State
                (Middleton II), Docket No. 50457 (Nev. June 16, 2009) (Order of
                Affirmance); Middleton v. State (Middleton I), 114 Nev. 1089, 968 P.2d 296
                (1998).   Middleton filed a third postconviction habeas petition in 2014,




                       "Appellant filed a motion to consolidate this appeal with an original
                petition for a writ of mandamus also pending before this court. See
                Middleton v. Dist. Court, No. 85637. Having considered the motion and the
                State's opposition, we decline to consolidate these matters.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                             22 -3198
                which the district court dismissed as procedurally barred.     This appeal

                followed.
                            Middleton's petition included claims that were untimely, given

                that he raised them roughly 16 years after this court issued its remittitur
                on direct appeal. NRS 34.726(1). The petition also included claims that
                were successive because he previously litigated two postconviction habeas
                petitions, and claims constituting an abuse of the writ because they could
                have been litigated in the prior postconviction habeas petitions.      NRS

                34.810(1)(b)(2); NRS 34.810(2). Accordingly, the claims were subject to
                dismissal absent a showing of good cause and actual prejudice, NRS
                34.726(1); NRS 34.810(1)(b), (3), or that the failure to consider the claims
                would result in a fundamental miscarriage of justice, which standard is met
                when the petitioner makes a colorable showing of actual innocence, Berry v.
                State, 131 Nev. 957, 966, 363 P.3d 1148, 1154 (2015). The latter gateway to
                consideration of a procedurally barred claim requires the petitioner to
                present new evidence of his factual innocence. See House v. Bell, 547 U.S.
                518, 537 (2006) NA] gateway claim requires 'new reliable evidence—
                whether it be exculpatory scientific evidence, trustworthy eyewitness
                accounts, or critical physical evidence—that was not presented at trial.")
                (quoting Schlup v. Delo, 513 U.S. 298, 324 (1995)); Berry, 131 Nev. at 966,
                363 P.3d at 1154 (discussing actual-innocence inquiry).        The actual-

                innocence gateway is demanding and will result in review only in
                extraordinary cases. Berry, 131 Nev. at 969, 363 P.3d at 1155. Determining
                whether a petitioner should be granted an evidentiary hearing on an actual-
                innocence gateway claim "is a highly factual inquiry" that considers all the




SUPREME COURT
        OF
     NEVADA
                                                     2
(01 1947A
                 evidence—the new evidence and the evidence produced at trial.' Id. at 968,
                 363 P.3d at 1155; see also House, 547 U.S. at 537-38 (recognizing that a
                 court addressing merits of actual-innocence inquiry must do so "on a fully
                 developed record").
                 Claims related to the Davila murder conviction
                             Middleton alleged in his petition that the State presented
                 unreliable DNA evidence and testimony linking Davila to a storage unit
                 rented by Middleton.    To support that allegation, Middleton pointed to
                 evidence allegedly withheld by the State in violation of Brady v. Maryland,
                 373 U.S. 83 (1963)—a forensic report as to evidence recovered from a roll of
                 duct tape and impeachment evidence about the individual who interpreted
                 the preliminary hearing testimony of a witness who identified clothing
                 seized from the storage unit as belonging to Davila. He contends that the
                 Brady violation establishes good cause and actual prejudice and that the
                 failure to consider these claims and the new evidence would result in a
                 fundamental miscarriage of justice. We disagree.




                       2Because the inquiry for purposes of the actual-innocence gateway
                 requires examination of both the new evidence and the trial evidence, the
                 trial transcripts generally will be necessary for this court's review.
                 Although it was Middleton's responsibility to provide the record necessary
                 for our review of the issues he has raised on appeal, NRAP 30(b)(1); Thomas
                 v. State, 120 Nev. 37, 43 n.4, 83 P.3d 818, 822 n.4 (2004); see also Greene v.
                 State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The burden to make a
                 proper appellate record rests on appellant."), he did not provide the
                 complete trial transcripts in his appendices.          Thus, in considering
                 Middleton's arguments with respect to the actual-innocence gateway, we
                 have considered the limited record provided and otherwise have assumed
                 that the omitted parts of the trial record support the district court's
                 decision. See Riggins v. State, 107 Nev. 178, 182, 808 P.2d 535, 538 (1991)
                 ("[T]he missing portions of the record are presumed to support the district
                 court's decision."), rev'd on other grounds, 504 U.S. 127 (1992).
SUPREME COURT
      OF
    NEVADA
                                                       3
(0) I947A mato
                             Brady obliges a prosecutor to reveal evidence favorable to the
                 defense when that evidence is material to guilt, punishment, or
                 impeachment. Mazzan v. Warden, 116 Nev. 48, 66, 993 P.2d 25, 36 (2000).
                 A Brady violation thus has three prongs: "(1) the evidence is favorable to
                 the accused, either because it is exculpatory or impeaching; (2) the State
                 withheld the evidence, either intentionally or inadvertently; and (3)
                 prejudice ensued, i.e., the evidence was material." State v. Huebler, 128
                 Nev. 192, 198, 275 P.3d 91, 95 (2012) (internal quotation marks omitted).
                 The second and third prongs of a Brady violation parallel the showings of
                 good cause and prejudice required when the claim is raised in a procedurally
                 barred petition. Id.
                       Middleton's allegations based on the allegedly withheld forensic report
                       are not sufficient to establish good cau.se and prejudice or actual
                       innocence
                             Middleton argues that DNA evidence linking Davila to the
                 storage unit based on hair found on a roll of duct tape was unreliable
                 because initial inspections of the roll of duct tape did not indicate the
                 presence of hair, the chain of custody had gaps, and the results of the DNA
                 analysis were inconsistent. He asserts that the State withheld a forensic
                 report by analyst Charles Lowe, which Middleton assumes showed no result
                 for hair because a detective asked for the evidence to be examined multiple
                 times.
                             The allegations about the reliability of the DNA evidence
                 largely reargue claims Middleton raised in prior proceedings. The single
                 new allegation is based on a hoped-for conclusion that a forensic report
                 exists that proves no hair was present on the duct tape when it was seized
                 and that the report was withheld by the State. But Middleton did not
                 include the allegedly withheld forensic report in his pleadings or allege
SUPREME COURT
      OF
    NEVADA
                                                       4
(0) 1947A 424.
                sufficient facts to suggest it exists. Such a speculative allegation could have
                been levelled at any time, even during trial, and thus does not amount to
                good cause. See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                (2003).   And it is insufficient to demonstrate that the State withheld
                material evidence for purposes of a Brady violation or to establish good
                cause or prejudice based on a Brady violation. See Mazzan v. Warden, 116
                Nev. 48, 67, 993 P.2d 25, 37 (2000).
                             Middleton's actual-innocence gateway argument also falls
                short. Again, he has not offered any new evidence of factual innocence;
                instead, he offers speculation and hoped-for conclusions. Relatedly, he does
                not argue on appeal that no reasonable juror would have convicted him in
                light of new evidence, as required for a gateway claim of actual innocence.
                Berry, 131 Nev. at 966, 363 P.3d at 1154. Instead, he focuses on the DNA
                evidence presented at trial and asserts that it was "thin" or insufficient and
                repeatedly references how he was prejudiced by the admission of unreliable
                DNA evidence. Those arguments are insufficient to demonstrate that the
                district court erred in concluding that Middleton did not establish actual
                innocence.   See Sawyer v. Whitley, 505 U.S. 333, 345 n.13 (1992) ("If a
                showing of actual innocence were reduced to actual prejudice, it would allow
                the evasion of the cause and prejudice standard which we have held also
                acts as an 'exception' to a defaulted, abusive, or successive claim[d [i]n
                practical terms a petitioner would no longer have to show cause, contrary
                to our prior cases."); Mitchell v. State, 122 Nev. 1269, 1273-74, 149 P.3d 33,
                36 (2006) ("Actual innocence means factual innocence, not mere legal
                insufficiency." (internal quotation marks omitted)).      But even crediting
                Middleton's allegations about the allegedly withheld forensic report, we are
                not convinced the district court erred. Considering the hoped-for content of

SUPREME COURT
        OF
     NEVADA

                                                       5
(0) I947A
                the allegedly withheld forensic report in light of all the evidence at trial,
                there is no support for a conclusion that Middleton met the actual-innocence
                test—"that it is more likely than not that no reasonable juror would have
                convicted him in the light of the new evidence." Berry, 131 Nev. at 966, 363
                P.3d at 1154 (quoting Schlup, 513 U.S. at 327). The "new evidence" at most
                undermines the trial evidence that Davila's hair was found on a roll of duct
                tape seized from Middleton's storage unit.       But significant other trial
                evidence linked Davila to Middleton and his storage unit, as recited in
                Middleton I: Davila was seen with Middleton and Haley before her
                disappearance; Middleton was seen outside Davila's home on the morning
                she disappeared; Middleton had rented a storage unit under a fictitious
                name and moved into a larger unit when Davila disappeared; Davila's
                clothing was later recovered in that unit; and her hair was also found on a
                plaid purple blanket recovered in the storage unit.3     114 Nev. at 1098-99,
                968 P.2d at 303-04. Therefore, the district court did not err in denying this
                claim as procedurally barred.
                      Middleton's allegations based on the allegedly withheld impeachment
                      evidence are not sufficient to establish good cause and prejudice or
                      actual innocence
                            Middleton    argues that     the   State   withheld   unfavorable

                information about Carlos Gonzalez, who interpreted for Davila's sister,



                      3To  the extent Middleton asserts that the testimony placing him at
                Davila's apartment and the other hair evidence were unreliable, he provides
                no new evidence to support that assertion. And to the extent he attempts
                to relitigate the claims related to that evidence raised in his second
                postconviction habeas petition (that the chain of custody as to the hair
                recovered from the blanket was so defective as to render the DNA evidence
                inadmissible and that witnesses were alone with the evidence and could
                have tampered with it), we previously rejected those claims in Middleton
                III, and he has not shown good cause for relitigating these claims.
SUPREME COURT
         OF
      NEVADA

                                                     6
101 t 947A
                Dora Valverde, during the preliminary hearing. He asserts that Gonzalez's
                prior sex offense convictions, recent Nevada convictions for falsifying his
                qualifications and other instances of fraud, statements during his
                sentencing proceedings, and billing records constitute new evidence that
                could have impeached Valverde's testimony.
                            Information about Gonzalez's prior conviction was publicly
                available at the time of Middleton's trial in 1997. Middleton thus cannot
                demonstrate good cause for his delay in raising a claim based on that
                information. See Hathaway, 119 Nev. at 252, 71 P.3d at 506 (noting that
                good cause exists if an impediment external to the defense prevented
                compliance with state procedural rules, including because the legal or
                factual basis of the claim was not reasonably available). More importantly,
                Middleton fails to demonstrate prejudice or a Brady violation because the
                information about Gonzalez is not material to guilt or punishment. See
                Huebler, 128 Nev. at 198, 275 P.3d at 95 (explaining that the third prong of
                a Brady violation requires a showing that the evidence is material to guilt
                or punishment, which parallels the prejudice showing required to excuse a
                procedural bar). Valverde testified at trial through a different interpreter,
                and her trial testimony about discovering Davila missing and identifying
                Davila's property was consistent not only with her preliminary hearing
                testimony but also with her earlier statements to police. Her identification
                of Davila's clothing was also consistent with another witness's testimony.
                Thus, evidence impeaching Gonzalez's translation of Valverde's preliminary
                hearing testimony would have had little effect on the jury's weighing of




SUPREME COURT
        OF
     NEVADA

                                                     7
(DI I947A
                Valverde's credibility or its guilty verdict.4 For the same reasons, Middleton
                cannot meet the actual-innocence test based on the information about
                Gonzalez. Therefore, the district court did not err in denying this claim as
                procedurally barred.
                      Middleton's allegations based on the State's motion to withdraw
                      exhibits for DNA testing are not sufficient to establish prejudice or
                      actual innocence
                            Middleton argues that he is actually innocent of Davila's
                murder because the witness identifications of Davila's clothing are
                unreliable, and that his girlfriend, Evonne Haley, may be more responsible
                for the crime in light of the State's 2014 request to conduct DNA testing on
                clothing seized from Middleton's storage unit in an effort to link Middleton
                and Haley to other murders. He contends that the State's testing request
                suggests that it doubts the original clothing identifications, so if this court
                declines to consider his claim, he would be prejudiced. Middleton further
                argues that this new evidence establishes his actual innocence.            We

                disagree.
                            The State's request for additional DNA testing does not suggest
                that the State doubts the trial testimony identifying Davila's clothing.
                Quite the contrary. The request stemmed from anonymous letters received
                by law enforcement in another state that suggested Middleton and Haley
                participated in additional murders.       Based on the allegations in those
                letters, the State sought additional, more-advanced testing to determine if
                it could detect DNA from other victims on clothing seized from Middleton's
                storage unit. The State's request thus does not undermine confidence in the



                      4Middleton argues that "it is impossible to discern what was wrong
                with the interpretations" and does not identify any specific instances in
                which Gonzalez's interpretations were inaccurate.
SUPREME COURT
        OF
      NEVADA
                                                      8
CO) I 947A
                    verdict given that the anonymous letters that prompted the request
                    inculpate Middleton—they state that Middleton was involved in the two
                    murders for which he was convicted as well as another in Nevada and
                    several in other jurisdictions. See Lay v. State, 110 Nev. 1189, 1197, 886
                    P.2d 448, 453 (1994) (defining exculpatory evidence as evidence that
                    "explain[s] away the charge[s]").
                                Middleton further fails to meet the actual-innocence test based
                    on the State's request and the anonymous letters. Again, the anonymous
                    letters do not undermine confidence in the trial outcome. See Berry, 131
                    Nev. at 968-69, 363 P.3d at 1156 (recognizing that "the district court may
                    make some credibility determinations based on the new evidence in
                    determining whether to conduct an evidentiary hearing"). The letters do
                    not position Haley as an alternate suspect, just as a participant with
                    Middleton. In that respect, the letters are consistent with trial evidence
                    that suggested her involvement in the crimes, including evidence that
                    placed her near one of the victim's homes, with another victim, and using a
                    victim's credit card. Middleton I, 114 Nev. at 1095, 1098, 968 P.2d at 301,
                    303. And even if the letters insinuate that Haley was more involved than
                    the trial evidence suggested, that insinuation does not support a conclusion
                    or inference that Middleton was less culpable than the trial evidence
                    established. As Middleton has not shown the failure to consider his claim
                    would result in a fundamental miscarriage of justice, the district court did
                    not err in dismissing this claim without conducting an evidentiary hearing.5




                          5As Middleton did not demonstrate good cause and prejudice or the
                    failure to consider any of these claims amounted to a fundamental
                    miscarriage of justice, the cumulative consideration of these claims does not
SUPREME COURT
         OF
      NEVADA
                                                         9
ILO) 1)47A    ADD
                Claim that new bite mark evidence undermines the conviction and sentence
                for Powell's mu,rder
                            Dr. Raymond Rawson testified at Middleton's trial that a
                wound found "on Powell's breast was inflicted while she was still alive, that
                it was a hard and painful bite causing bleeding below the skin, and that
                Middleton inflicted it." Id. at 1097, 968 P.2d at 302. Middleton argues that
                new evidence shows that Dr. Rawson's bite-mark-identification testimony,
                which implicated him in Powell's killing and supported the torture
                aggravating circumstance, was based on "junk science." He asserts that
                absent this testimony, there is a reasonable probability of a different
                outcome at both the guilt and penalty phases of trial.
                            The alleged good cause for challenging the bite-mark-
                identification testimony now relies on asserted changes in professional
                norms with respect to such testimony and reports of convictions based on
                bite-mark-identification testimony being overturned. Although Middleton
                represents that this changed landscape with respect to bite-mark-
                identification testimony came to a head around 2013 or 2014, we are
                convinced he could have raised this claim earlier. Convictions based on bite
                mark evidence, even ones that had involved Dr. Rawson, had been



                excuse the procedural bars to claims challenging his convictions related to
                Davila's murder.
                      We also deny Middleton's motion for limited remand to conduct
                genetic marker testing on items of clothing identified at trial as belonging
                to Davila. Middleton did not seek to conduct genetic marker testing on
                evidence while his petition was pending below and did not assert any claims
                or good cause based on new evidence as a result of genetic marker testing.
                Accordingly, new evidence developed from this testing would constitute new
                claims or arguments raised for the first time on appeal. See McNelton v.
                State, 115 Nev. 396, 416, 990 P.2d 1263, 1276 (1999) (declining to address
                claims raised for the first time on appeal).
SUPREME COURT
        OF
     NEVADA
                                                     10
009 1947A
                overturned as early as 2002 based on concerns about the reliability of bite-
                mark-identification testimony. See Radley Balko, Forensics Fraud?, Reason
                (Apr.    2009),    https://reason.com/2009/03/24/forensics-fraud    (noting the

                Kennedy Brewer exoneration and describing infirmities in bite mark
                evidence comparison techniques as they related to the prosecution of
                Jimmie Duncan); Flynn McRoberts, Bite-mark verdict faces new scrutiny,
                Release of other Death Row inrnate prompts Arizona to order DNA tests, Chi.
                Trib., Nov. 29, 2004, 2004 WLNR 19819892 (describing how exoneration of
                Ray Krone prompted court to grant review of Robert Tankersley's motion
                for DNA testing and that Dr. Rawson had testified about bite mark evidence
                in both cases); Maurice Possley, Old case, new research test validity of bite-
                mark evidence, Chi. Trib., July 20, 2008, 2008 WLNR 13622669 (describing
                exoneration of Robert Stinson, at whose trial Dr. Rawson testified for the
                state); Daniele Selby, Why Bite Mark Evidence Should Never Be Used
                in      Criminal      Trials,    Innocence    Project,      Apr.    26,     2020,

                https://innocenceproject.org/what-is-bite-mark- evidence-fore nsic-science
                (describing successful challenges to convictions of Levon Brooks and
                Kennedy Brewer, whose convictions were based largely on bite mark
                evidence, were overturned in 2008). And scholarly articles called forensic
                bite mark evidence into doubt well before 2014. See Nat'l Res. Council,
                Strengthening Forensic Science in the United States: A Path Forward 173-
                76 (2009), https://nap.nationalacademies.org/catalog/12589/strengthening-
                forensic-science-in-the-united-state s-a -p ath-forw ard;    see,   e.g.,   Erica

                Beecher-Monas, Reality Bites: The Illusion of Science in Bite-Mark
                Evidence, 30 Cardozo L. Rev. 1369, 1371 (2009) ("The science behind bite-
                mark testimony is murky at best."); Elizabeth L. DeCoux, The Admission of
                Unreliable Expert Testimony Offered by the Prosecution: What's Wrong with

SUPREME COURT
         OF
      NEVADA

                                                       11
(0) I 947A
                Daubert and How to Make it Right, 2007 Utah L. Rev. 131, 147 (2007) ("The
                reliability of identification based on bite-marks found on human skin is
                highly questionable.").     Accordingly, a challenge to the bite-mark-
                identification testimony was reasonably available long before Middleton
                filed his petition in 2014, and thus, there is no good cause for Middleton's
                failure to present this claim earlier. See Huebler, 128 Nev. at 198 n.3, 275
                P.3d at 95 n.3 (indicating that a petitioner must seek postconviction relief
                "within a reasonable time after" discovering a claim's factual predicate).
                            Middleton also did not meet the actual-innocence test with
                respect to the murder conviction or the torture aggravating circumstance.
                Even   crediting   Middleton's    challenge    to   the   expert's   bite-mark-
                identification testimony as unreliable, ample other evidence supports
                Middleton's conviction for Powell's murder. Powell's hair and DNA were
                found in Middleton's storage unit, material and fibers found with her body
                were consistent with items found in Middleton's storage unit, her property
                and items purchased with her credit card were discovered in Middleton's
                storage unit, and Middleton's DNA was found on Powell's remains.
                Middleton I, 114 Nev. at 1094-95, 1099-1100, 968 P.2d at 300-01, 304. In
                addition, Middleton does not challenge the testimony that the wound was
                inflicted while Powell was alive and that inflicting that injury would have
                caused substantial pain. And evidence showing that Middleton held Powell
                in the storage unit for the purpose of torturing her before killing her at least
                circumstantially supports an inference that he inflicted the wound.
                Therefore, the district court did not err in denying this claim without
                conducting an evidentiary hearing.




SUPREME COURT
        OF
     NEVADA

                                                      12
(01 I947A
                Claim based on the State's failure to disclose evidence that Haley was an
                alternate suspect in both murders
                            Based on the anonymous letters forwarded to the Washoe
                County Sheriffs Office in 2014, Middleton argues that the State withheld
                evidence that it believed Haley was an alternate suspect in the killings of
                Davila and Powell. He contends that this evidence undermines confidence
                in the convictions and death sentences as it shows that he was less culpable
                for the crimes.
                            The anonymous letters are not favorable to the defense. To the
                contrary, they are inculpatory and consistent with evidence introduced at
                trial. Trial testimony strongly suggested Haley helped Middleton lure and
                abduct the victims as she had been seen socializing with Davila on three
                occasions and outside Powell's apartment with Middleton shortly before her
                abduction, and she used Powell's credit cards.         Haley's statements
                memorialized in the letters acknowledge her participation consistent with
                the trial evidence. The statements even inculpated Middleton and Haley in
                additional abductions and murders in Nevada and other states. Nothing in
                the letters "explain[s] away the charge [s]" for which Middleton was
                convicted or even suggests he is less culpable. Lay, 110 Nev. at 1197, 886
                P.2d at 453; see also Huebler, 128 Nev. at 200 n.5, 275 P.3d at 96 n.5
                (defining exculpatory evidence as evidence that tends to establish
                innocence). Middleton thus cannot show that he will suffer prejudice if this
                court does not consider the claim.       And considering the inculpatory
                information in the letters and the evidence presented at trial, he has not
                met the actual-innocence test with respect to the convictions or death
                sentences based on the information in the letters. Accordingly, the district
                court did not err in denying this claim without conducting an evidentiary
                hearing.
SUPREME COURT
         OF
      NEVADA
                                                    13
(0) I 947A
                     Cumulative error
                                 Middleton argues that he is entitled to relief based on the
                     cumulative effect of errors. He contends that the district court should have
                     considered several claims that he raised on direct appeal and in his prior
                     petitions. He asserts that those claims must be considered again so that

                     their cumulative effect is considered with new claims for which he can avoid
                     the procedural bars.
                                 As discussed above, Middleton did not allege sufficient

                     circumstances to avoid the procedural bars to the new claims raised in the
                     instant petition. And he did not allege any circumstances to avoid the
                     procedural bars that apply to the claims that were previously raised and
                     rejected other than to assert that they must be considered with the new
                     claims to assess the cumulative effect of the claimed errors. But claims that
                     have been rejected in prior proceedings cannot be relitigated to support a
                     cumulative error claim. See Rippo v. State, 134 Nev. 411, 436, 423 P.3d
                     1084, 1107 (2018) (rejecting argument that courts need to consider
                     cumulative effect of errors as good cause where prior claims were rejected
                     on the merits); In re Reno, 283 P.3d 1181, 1223-24 (Cal. 2012) (rejecting
                     CC
                      cumulative error" as good cause where prior claims were rejected on the
                     merits). Accordingly, the district court did not err in denying this claim
                     without conducting an evidentiary hearing.
                     Statutory laches
                                 The State also pleaded laches. Because Middleton's petition

                     was filed more than five years after remittitur issued on direct appeal, NRS
                     34.800(2) imposes a rebuttable presumption of prejudice to the State. The
                     statute identifies two types of prejudice that must be rebutted by the
                     petitioner: (1) prejudice to the State "in responding to the petition, unless

SUPREME COURT
        OF
     NEVADA
                                                          14
101 I947A    44P4o
                the petitioner shows that the petition is based upon grounds of which the
                petitioner could not have had knowledge by the exercise of reasonable
                diligence before the circumstances prejudicial to the State occurred," NRS
                34.800(1)(a), and (2) prejudice to the State in its ability to retry the
                petitioner, "unless the petitioner demonstrates that a fundamental
                miscarriage of justice has occurred in the proceedings resulting in the
                judgment of conviction or sentence," NRS 34.800(1)(b).         Notably, NRS

                34.800 operates independently of the procedural bars in NRS 34.726 and
                NRS 34.810; as a result, a petition could be dismissed under NRS 34.800
                even though a petitioner has shown good cause and actual prejudice to
                satisfy NRS 34.726 and NRS 34.810. See Berry, 131 Nev. at 974, 363 P.3d
                at 1159 (noting that a claim would be barred by laches under NRS 34.800
                absent a showing of a fundamental miscarriage of justice, so "a showing of
                good cause and actual prejudice [would] be immaterial"). As noted above,
                Middleton has not demonstrated a fundamental miscarriage of justice, and
                he has not argued that he rebutted the presumption of prejudice to the State
                in its ability to retry him. See Howard v. State, 137 Nev., Adv. Op. 48, 495
                P.3d 88, 92 n.4 (2021) (recognizing "that a successful actual-innocence-
                gateway claim would necessarily satisfy the showing required under NRS
                34.800(1)(b)"). Accordingly, the district court did not abuse its discretion in
                applying statutory laches to dismiss Middleton's petition. See Chappell v.
                State, 137 Nev., Adv. Op. 83, 501 P.3d 935, 961 (2021) (reviewing
                application of statutory laches for abuse of discretion).
                Denial of evidentiary hearing and motion to conduct discovery
                            Middleton argues that the district court should have permitted
                discovery and held an evidentiary hearing on his claims. We discern no
                abuse of discretion. See Berry, 131 Nev. at 969, 363 P.3d at 1156 (reviewing

SUPREME COURT
        OF
     NEVADA
                                                      15
(U) I947A
                a district court's decision to grant or deny a petitioner's request for an
                evidentiary hearing for an abuse of discretion); Means v. State, 120 Nev.
                1001, 1007, 103 P.3d 25, 29 (2004) (reviewing a district court's resolution of
                discovery issues for an abuse of discretion). As discussed above, Middleton
                did not allege sufficient facts, even if proven at an evidentiary hearing, to
                avoid the procedural bars. As such, he did not demonstrate good cause to
                conduct discovery. See NRS 34.780(2) ("After the writ has been granted and
                a date set for the hearing, a party may invoke any method of discovery
                available under the Nevada Rules of Civil Procedure if, and to the extent
                that, the judge or justice for good cause shown grants leave to do so.").6
                Denial of rnotion to have expert present during DNA testing
                            Middleton argues that the district court erred in denying his
                motion to have an expert present when the new DNA tests were conducted
                on clothing seized from his storage unit. We disagree. Although there is
                some authority for the proposition that a court may permit a defense
                representative to attend DNA testing when that testing is likely to consume
                an entire sample, see, e.g., Hooks v. State, 956 So. 2d 515, 516 (Fla. Dist. Ct.
                App. 2007), Middleton did not allege that the testing will consume the entire
                sample or that he would be unable to conduct his own analysis. Further,
                because his request was raised in a postconviction proceeding where he



                      6Middleton    asserts that he alleged sufficient facts to warrant an
                evidentiary hearing on a claim related to the photo array shown to Lucille
                Pooler, who identified Middleton as the man she saw outside Davila's
                apartment on the morning of her disappearance. This contention is not
                properly before this court because Middleton did not include this claim in
                his postconviction petition below. See Hill v. State, 114 Nev. 169, 178, 953
                P.2d 1077, 1084 (1998) (recognizing that appellate courts generally decline
                to consider issues on appeal that were not raised in postconviction petitions
                in district court).
SUPREME COURT
        OF
     NEVADA
                                                      16
(0) 1947A
                 failed to allege sufficient circumstances to warrant an evidentiary hearing
                 and discovery, he has not demonstrated that his own expert's presence is
                 warranted for the continued litigation of his postconviction petition.
                 Accordingly, the district court did not abuse its discretion in denying his
                 motion. See Means, 120 Nev. at 1007, 103 P.3d at 29.
                 Relitigation of motion to disqualify Washoe County District Attorney's Office
                              Middleton argues that the district court abused its discretion in
                 denying his motion to disqualify the Washoe County District Attorney's
                 Office (WCDA). The district court denied the motion because Middleton's
                 request to disqualify the WCDA had been rejected previously, including by
                 this court in connection with motion practice in Middleton HI.          When

                 Middleton initiated an original proceeding before this court challenging the
                 district court's decision, we again rejected Middleton's effort to disqualify
                 the WCDA. Middleton v. Second Judicial Dist. Court, No. 78468, 2019 WL
                 5109616 (Nev. Oct. 11, 2019) (Order Denying Petition). Middleton now
                 complains that in denying his repeated efforts to disqualify the WCDA, the
                 district court and this court erred in not addressing the federal
                 constitutional objections he raised and that this court erred in declining to
                 revisit the standard set forth in State v. Eighth Judicial Dist. Court
                 (Zogheib), 130 Nev. 158, 321 P.3d 882 (2014), which he complains does not
                 consider   the   appearance     of impropriety as a      basis for   imputed

                 disqualification of a district attorney's office.
                              Middleton has not demonstrated that the district court abused
                 its discretion. See Tomlin v. State, 81 Nev. 620, 624, 407 P.2d 1020, 1022
                 (1965). The district court did not ignore any controlling federal authority
                 cited by Middleton. Notably, the only federal authority Middleton cited in
                 his motion to disqualify was United States v. Schell, 775 F.2d 559, 566 (4th
                 Cir. 1985), which is not binding authority in Nevada. See Blanton v. N. Las
SUPREME COURT
           OF
        NEVADA
                                                         17
( 0)   1947A
                Vegas Mon. Court, 103 Nev. 623, 633, 748 P.2d 494, 500 (1987) ("[Dlecisions
                of the federal district court and panels of the federal circuit court of appeal
                are not binding upon this court."). That case is also distinguishable as the
                individual member of the WCDA who was disqualified (Joseph Plater) never
                established an attorney-client relationship with Middleton and did not
                participate in Middleton's prosecution, unlike the circumstances at issue in
                Schell. 775 F.2d at 562. Therefore, the district court did not err in denying
                the motion. And Middleton's challenges to our prior decisions with respect
                to his efforts to disqualify the WCDA are out of order; any contention that
                this court overlooked arguments or failed to apply controlling precedent in
                the prior proceedings should have been raised in a petition for rehearing
                under NRAP 40(c).
                                      Having reviewed Middleton's contentions and concluded that
                they do not warrant relief, we
                                      ORDER the judgment of the district court AFFIRMED.7



                0
                ...'s %.,-----,: -'
                riarraguirre                                     Hardesty
                                                                                            J.



                         /41:11.4.11                 J.                                     J.
                Stiglich


                         Pieleg4WP                   J.
                                                                 Herndon
                                                                                            J.
                Pickering




                       The Honorable Abbi Silver having retired, this matter was decided
                         7

                by a six-justice court.
SUPREME COURT
        OF
     NEVADA
                                                            18
(0) 1947A
                cc:   Hon. David A. Hardy, District Judge
                      Federal Public Defender/Las Vegas
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   19
(0) I 947A